

115 HR 1494 IH: Preventing Animal Cruelty and Torture Act
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1494IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Smith of Texas (for himself, Mr. Deutch, Mr. Chabot, Mr. Gaetz, Mr. Franks of Arizona, Mr. Marino, Mr. Raskin, Mr. Jeffries, Mr. Farenthold, Mr. Ted Lieu of California, Mr. Nadler, Mr. Cohen, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo revise section 48 of title 18, United States Code, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Animal Cruelty and Torture Act or the PACT Act. 2.Revision of section 48 (a)In generalSection 48 of title 18, United States Code, is amended to read as follows:
				
					48.Animal crushing
						(a)Offenses
 (1)CrushingIt shall be unlawful for any person to purposely engage in animal crushing in or affecting interstate or foreign commerce or within the special maritime and territorial jurisdiction of the United States.
 (2)Creation of animal crush videosIt shall be unlawful for any person to knowingly create an animal crush video, if— (A)the person intends or has reason to know that the animal crush video will be distributed in, or using a means or facility of, interstate or foreign commerce; or
 (B)the animal crush video is distributed in, or using a means or facility of, interstate or foreign commerce.
 (3)Distribution of animal crush videosIt shall be unlawful for any person to knowingly sell, market, advertise, exchange, or distribute an animal crush video in, or using a means or facility of, interstate or foreign commerce.
 (b)Extraterritorial applicationThis section applies to the knowing sale, marketing, advertising, exchange, distribution, or creation of an animal crush video outside of the United States, if—
 (1)the person engaging in such conduct intends or has reason to know that the animal crush video will be transported into the United States or its territories or possessions; or
 (2)the animal crush video is transported into the United States or its territories or possessions. (c)PenaltiesWhoever violates this section shall be fined under this title, imprisoned for not more than 7 years, or both.
						(d)Exceptions
 (1)In generalThis section does not apply with regard to any conduct, or a visual depiction of that conduct, that is—
 (A)a customary and normal veterinary, agricultural husbandry, or other animal management practice; (B)the slaughter of animals for food;
 (C)hunting, trapping, fishing, a sporting activity not otherwise prohibited by Federal law, predator control, or pest control;
 (D)medical or scientific research; (E)necessary to protect the life or property of a person; or
 (F)performed as part of euthanizing an animal. (2)Good-faith distributionThis section does not apply to the good-faith distribution of an animal crush video to—
 (A)a law enforcement agency; or (B)a third party for the sole purpose of analysis to determine if referral to a law enforcement agency is appropriate.
 (3)Unintentional conductThis section does not apply to unintentional conduct that injures or kills an animal. (4)Consistency with rfraThis section shall be enforced in a manner that is consistent with section 3 of the Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb–1).
 (e)No preemptionNothing in this section shall be construed to preempt the law of any State or local subdivision thereof to protect animals.
 (f)DefinitionsIn this section— (1)the term animal crushing means actual conduct in which one or more living non-human mammals, birds, reptiles, or amphibians is purposely crushed, burned, drowned, suffocated, impaled, or otherwise subjected to serious bodily injury (as defined in section 1365 and including conduct that, if committed against a person and in the special maritime and territorial jurisdiction of the United States, would violate section 2241 or 2242);
 (2)the term animal crush video means any photograph, motion-picture film, video or digital recording, or electronic image that— (A)depicts animal crushing; and
 (B)is obscene; and (3)the term euthanizing an animal means the humane destruction of an animal accomplished by a method that—
 (A)produces rapid unconsciousness and subsequent death without evidence of pain or distress; or (B)uses anesthesia produced by an agent that causes painless loss of consciousness and subsequent death..
 (b)Technical and conforming amendmentThe table of sections for chapter 3 of title 18, United States Code, is amended by striking the item relating to section 48 and inserting the following:
				
					
						48. Animal crushing..
			